[Cite as In re G.B.M., 2018-Ohio-4475.]
                                     IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                          LAKE COUNTY, OHIO


IN THE MATTER OF:                                  :      MEMORANDUM OPINION

G.B.M., DELINQUENT CHILD                           :
                                                   :      CASE NO. 2018-L-099

                                                   :

                                                   :


Appeal from the Court of Common Pleas, Juvenile Division, Case No. 2017 DL 01076.

Judgment: Appeal dismissed.


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Appellee).

Karen L. Hummel, 30432 Euclid Avenue, #101, Wickliffe, OH 44092 (For Appellant).



COLLEEN MARY O’TOOLE, J.

        {¶1}    On August 8, 2018, appellant, G.B.M., by and through counsel, filed a

notice of appeal from a July 5, 2018 entry of the Lake County Court of Common Pleas,

Juvenile Division, ordering that the juvenile’s driver’s license is suspended pending full

payment of court costs, fines, and fees.

        {¶2}    A timely notice of appeal was due to be filed by August 6, 2018, which

was not a holiday or a weekend. Thus, the appeal is untimely filed by two days.

        {¶3}    App.R. 4(A)(1) states in relevant part:

        {¶4}    “* * * [a] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”
        {¶5}     App.R. 5(A) states:

        {¶6}     “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

        {¶7}     “(a) Criminal proceedings;

        {¶8}     “(b) Delinquency proceedings; and

        {¶9}     “(c) Serious youthful offender proceedings.

        {¶10} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.”

        {¶11} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A). Thus, this

court is without jurisdiction to consider this appeal.

        {¶12} Appellant has a remedy to file an untimely appeal of a judgment from a

delinquency proceeding under App.R. 5(A).

        {¶13} Based on the foregoing, this appeal is hereby sua sponte dismissed as

being untimely.

        {¶14} Appeal dismissed.



DIANE V. GRENDELL, J.,

TIMOTHY P. CANNON, J.,

concur.




                                                2